            Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 1 of 29



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                     Northern Division

ANDREA CONRAD
712 CONNOLLY FARMS ROAD
FALLSTON, MD 21047
[Harford County, MD]

and

H.C., a Minor, by and through her Parent            Case No. 1:20-cv-03229-RDB
and Next Friend, ANDREA CONRAD
712 CONNOLLY FARMS ROAD                             JURY TRIAL DEMANDED
FALLSTON, MD 21047
[Harford County, MD]

                         Plaintiffs
      v.

BALTIMORE LUTHERAN HIGH
SCHOOL ASSOCIATION, D/B/A
CONCORDIA PREPARATORY SCHOOL
1145 CONCORDIA DRIVE
TOWSON, MD 21286
[Baltimore County, MD]

  and

LUTHERAN CHURCH-MISSOURI
SYNOD, SOUTHEASTERN DISTRICT
6315 GROVEDALE DRIVE
ALEXANDRIA, VA 22310
[Arlington County, VA]

                        Defendants.

                       AMENDED COMPLAINT AND JURY DEMAND

           NOW COME the Plaintiffs, H.C., a minor, by and through her mother and next friend,

Andrea Conrad, and by and through her attorneys, Ketterer, Browne & Anderson, LLC, and

brings forth this Amended Complaint against the Defendants, Baltimore Lutheran High School

                                                1
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 2 of 29



Association d/b/a Concordia Preparatory School and the Lutheran Church-Missouri Synod,

Southeastern District and in support sets forth the following:

                          PARTIES, JURISDICTION, AND VENUE

       1.       At all times relevant to this action, Plaintiff H.C. is a minor resident of Harford

County, Maryland (hereinafter referred to as “H.C.”).

       2.       At all times relevant to this action, Plaintiff Andrea Conrad is an adult resident of

Harford County, Maryland, and is the mother of the minor Plaintiff H.C.

       3.       Plaintiffs H.C. and Andrea Conrad will be referred to collectively as “Plaintiffs”.

       4.       At all times relevant to this action, Defendant Baltimore Lutheran High School

Association d/b/a Concordia Preparatory School (hereinafter referred to as “CPS”) is a

corporation organized and existing under the laws of the State of Maryland that maintains its

principal place of business at 1145 Concordia Drive, Towson, Maryland.

       5.       At all times relevant to this action, Defendant Lutheran Church-Missouri Synod,

Southeastern District (hereafter referred to as “LCMS”) is a regional district of The Lutheran

Church - Missouri Synod and maintains central offices at 6315 Grovedale Drive, Alexandria,

Virginia. The District appears to be an unincorporated association of member congregations,

missions and schools that conduct activities and affairs, and provide financial support to member

entities, in various states including Maryland.

       6.       Defendant CPS and Defendant LCMS will be referred to collectively as

“Defendants”.

       7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1343, because Plaintiff’s statutory claim asserts a federal question over which this




                                                  2
            Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 3 of 29



Court has jurisdiction and Plaintiffs asserts state-law claims over which this Court has

supplemental jurisdiction.

        8.      This Court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P.

4(k)(1)(a) because Defendant CPS is domiciled in and conducts business within this judicial

district.

        9.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because all the acts

and omissions alleged herein occurred in this judicial district.

        10.     The Northern District is the proper venue per 28 U.S.C. § 100(1).

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        11.     H.C. enrolled at CPS as an eighth grade student in the fall of 2019, when she was

just thirteen years old.

        12.     H.C. was raised in the Christian faith and her faith was very important to her in

her formative years.

        13.     CPS is an elite, co-educational parochial secondary school serving grades 6-12.

        14.     Originally known as Baltimore Lutheran School, CPS is operated by the

Baltimore Lutheran High School Association, Inc., an organization of Lutheran churches in the

Baltimore area.

        15.     Like most Lutheran schools and churches, CPS is overseen by the Lutheran

Church–Missouri Synod, the governing body of the Lutheran church.

        16.     The Synod is divided into 35 districts, each with its own district president and

staff of coordinators and overseers tasked with handling issues within member congregations and

schools.




                                                  3
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 4 of 29



       17.     According to CPS’s website, the estimated annual cost of attendance for a high

school enrollee is over $15,000.

       18.     Although H.C. had a variety of options for her middle school education, she and

her family chose CPS due to CPS representatives’ promises of a safe, tight-knit community and

for CPS’ lauded “STAR” education program, led by Mrs. Morrie.

       19.     CPS representatives told H.C. and her parents that the school offered a caring,

closely-knit community in which she would have teachers and administrators looking out for her

safety and well-being.

       20.     H.C. and her parents believed she would be safe and would thrive at CPS as she

had previously in middle school.

       21.     H.C.’s parents paid the full tuition and fees for attendance at CPS and did not

receive financial aid from CPS. H.C.’s parents paid an additional sum for the STAR program.

                         CPS’S HYPER-SEXUALIZED CULTURE

       22.     H.C. found CPS to be far from the safe, caring community that she was promised.

       23.     At various times during her tenure at CPS, H.C. experienced unwelcome sexual

advances from some male students who were emboldened by formal and informal “traditions”

and condoned practices at the school.

       24.     The concept of CPS students engaging in sexual behavior on CPS property, often

during the school day, has long been part of CPS’s ethos.

       25.     Upon information and belief, one of the frequent venues for sexual behavior on

CPS’s campus is the visiting sports team’s locker room (hereinafter the “Locker Room”), which

is largely unused during the school day.




                                               4
          Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 5 of 29



         26.      Students would routinely engage in sexual acts, ranging from “making out” to

having intercourse, throughout the CPS campus, including empty classrooms, bathrooms, and in

the hallways of the school.

         27.      The culture of using the Locker Room, the bathrooms, and other locations on the

CPS campus as venues for engaging in sexual behavior during the school day was a prevalent

part of CPS’s culture while H.C. was a student, and was well known to the faculty and

administrators.

         28.      This hyper-sexualized culture at CPS was fueled in large part by a general

consensus that student-athletes – especially male student-athletes, whose athletic programs drew

in large alumni donations – were “above the law” and free from recrimination for rule-breaking.

         29.      For example, male student-athletes were routinely and categorically exempted or

excused from detentions, suspensions, and other disciplinary measures when they conflicted with

sports practices and games or would otherwise jeopardize the reputation of a CPS sports

program.

         30.      As another pertinent example, male student-athletes routinely got away with

sexual assault and harassment as CPS consciously ignored incidents.

CPS’S FAILURE TO PREVENT AND STOP SEXUAL HARASSMENT AND ASSAULT
                          ON ITS CAMPUS

         31.      CPS failed to investigate, report, or take any meaningful action to curb instances

of sexual harassment and assault on its campus prior to H.C.’s enrollment.

         32.      Upon information and belief, other former CPS students, who are still minors,

were the victims of sexual assault during their tenure at CPS for which no investigation took

place.




                                                  5
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 6 of 29



       33.     One such former student, N.H., a minor, filed a lawsuit against CPS in October

2020 for allegations concerning CPS’ lack of proper investigation into sexual assaults that took

place on CPS grounds in and around 2018 (Civil Action No. 1:20-cv-03132).

       34.     This failure is not surprising given CPS’ pattern of ignoring sexual assault and

harassment.

       35.     CPS was, or should have been, aware that many of its male students routinely

used text messaging and social media applications, often during the school day and while using

CPS’ internet and email servers, to harass female students and request sexual favors to be

performed on the CPS campus.

       36.     CPS was, or should have been, aware that many of its male students (some of

them over the age of 18) used the CPS campus as a venue for forced sexual encounters with

female students.

       37.     CPS knew or should have known that students used the Locker Room, bathrooms,

and other locations on the CPS campus as venues for sexual harassment and/or statutory rape and

secured CPS facilities that students used as “hook-up” spots or venues for sexual behavior.

       38.     CPS took no significant action to investigate this allegation or any other instances

of alleged aggressive sexual behavior by its male students.

       39.     CPS took no significant action to prevent high school students from comingling

with middle school students during the school day and on the CPS campus.

       40.     Similarly, CPS failed to investigate the usage of the Locker Room, bathrooms,

and other locations on the CPS campus as venues for sexual encounters, despite readily available

means that would have made it possible for CPS to determine which male students were luring

female students into the Locker Room for sexual encounters.



                                                6
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 7 of 29



       41.       Had CPS conducted the careful investigation that was plainly warranted and taken

appropriate action, these known instances of sexual assault could have been easily prevented.

       42.       CPS’ failure to act resulted in, among other harms, H.C.’s sexual assaults in the

2018-2019 academic year as described herein.

                                      CPS CIRCLES THE WAGONS

       43.       Upon information and belief, a female CPS psychologist hired in or around 2017

abruptly left her position with CPS after repeated clashes with CPS Headmaster Brent Johnson,

who refused to allow the psychologist to implement mandatory reporting policies for sexual

assault cases.

       44.       In or around that same year, a group of CPS teachers reported their concerns

relating to CPS’s treatment of sexual assault and harassment on campus to the CPS school board

and/or board of trustees. No action was taken by CPS in response.

       45.       Concurrently, this group of teachers raised their concerns about the hyper-

sexualized culture at CPS to administrators during monthly “all-faculty meetings”, where their

concerns were dismissed.

       46.       Of note regarding these “all-faculty meetings” is that Ms. Grill, a CPS guidance

counselor who upon information and belief routinely dissuaded female students from pursuing

sexual assault allegations and who deterred the use of “assault” to describe their experiences,

kept the minutes of those meetings along with the school’s HR director.

       47.       In the midst of this unrest between concerned faculty members and the CPS

administration, and in an effort to silence the growing number of reports of assault that came

forth from survivors of abuse at CPS during the 2018-2019 academic year, the LCMS dispatched

a crisis management team to CPS.



                                                 7
          Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 8 of 29



         48.   Among the LCMS employees sent to CPS to handle the mounting reports of

sexual assault and harassment on campus was Sally Hiller, Executive Director for

Congregational Outreach and District Operations for the Southeastern District of LCMS.

         49.   Ms. Hiller met with faculty on more than one occasion during the 2018-2019

school year, not in an effort to understand and respond to their concerns, but instead to institute

intimidating gag orders and quash the faculty’s push for the administration to implement more

stringent policies concerning sexual assault and harassment.

         50.   Upon information and belief, several members of this cadre of concerned teachers

left their jobs at CPS at the conclusion of the 2018-2019 school year in protest of the CPS

administration’s treatment of sexual assault and harassment issues throughout the school.

H.C. IS REPEATEDLY HARASSED ON CPS’ CAMPUS AND IS LATER ASSAULTED

         51.   In or around September of 2019, mere weeks into the start of the school year,

H.C. began receiving sexually suggestive text and SnapChat messages from older male CPS

students, including a junior male student-athlete, “D.K.”

         52.   In these messages, which began on September 12, 2019, D.K. repeatedly

pressured H.C. to meet him at his vehicle and in the CPS bathrooms to engage in sexual

behavior.

         53.   H.C. ignored these messages, and in the rare occasion that she did respond,

declined D.K.’s advances.

         54.   D.K. showed up at H.C.’s home uninvited on or around September 15, 2020, after

obtaining her address from H.C.’s SnapChat profile, during which time no sexual activity took

place.




                                                8
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 9 of 29



        55.    H.C.’s mother became aware of these messages, as well as the prevalence of

sexual conduct between CPS students on campus, and discussed the matter with CPS’

administration.

        56.    The CPS administration was dismissive of the problem and did not agree with

H.C.’s mother’s suggestion that CPS could take proactive steps to address it.

        57.    On September 30, 2019, H.C.’s family received a contact submission form on

their business’s website, in which an unknown individual pretended to be H.C. and referred to

her in the third person as H. “Cumrag” and wrote “I want to die” in the message field.

        58.    Upon receipt of this alarming message, H.C.’s family consulted their business’s

IT specialist, who traced the message to a Chromebook computer registered to CPS.

        59.    H.C.’s mother called Stephen Berger, director of admissions at CPS, and reported

this incident. She followed up with an email on October 1, 2019, in which she forwarded the

contact submission form.

        60.    In a supplemental email sent on October 1, 2019, H.C.’s mother provided Mr.

Berger with a screenshot of relevant information provided by her business’s IT specialist, and

asked Mr. Berger about CPS’ internet provider.

        61.    H.C.’s mother sent a follow-up email to Mr. Berger on October 2, 2019.

        62.    H.C.’s mother sent an additional follow-up email to Mr. Berger on October 3,

2019.

        63.    On October 3, 2019, Mr. Berger responded that “I will be sure to stay in contact

about this” issue.

        64.    In response to that email, H.C.’s mother stated “I will see you later this afternoon

for parent/teacher conferences, so we can touch base then too.”



                                                 9
          Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 10 of 29



        65.      Mr. Berger cancelled his conference with H.C.’s mother after receiving her email.

        66.      H.C.’s mother sent another follow-up email on October 8, 2019.

        67.      No further information or response was provided to H.C. or her mother regarding

this incident.

        68.      H.C. continued to receive sexually suggestive messages from D.K. during this

time.

        69.      H.C. repeatedly blocked D.K. on her texting and social media apps, which

resulted in D.K.’s friends approaching her at school demanding to know why she had blocked

D.K.

        70.      On October 11, 2019, H.C. attended a bonfire and talent show event on the CPS

campus, which was open to all CPS students.

        71.      H.C. was accompanied by her female friends and had plans to be driven home by

one such friend.

        72.      At the end of the event, H.C.’s prearranged ride home fell through.

        73.      H.C.’s mother suggested that she stay at her grandmother’s house, a mere ten

minute drive from CPS, rather than try to find a ride back to their home in Fallston at the last

minute.

        74.      H.C. was reluctant to call her grandmother for a ride, as it was late at night and

she feared inconveniencing her elderly grandmother.

        75.      As fewer and fewer students remained at CPS as the event attendees left campus,

H.C. realized she was without a ride and without options.

        76.      D.K., who was in attendance at the CPS event and saw H.C. alone, offered to give

her a ride to her grandmother’s home.



                                                 10
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 11 of 29



        77.       Two of H.C.’s male acquaintances, boys she knew and trusted, said that they were

also being driven home by D.K. and would accompany H.C. on the drive.

        78.       H.C. reluctantly accepted D.K.’s offer of a ride on the condition that she would be

dropped off before the other two boys.

        79.       D.K. insisted that H.C. ride in the front seat of his car.

        80.       After the drive commenced, D.K. informed the occupants of his car that he would

drop off the boys first and H.C. last.

        81.       H.C. became uneasy and texted her best friend that she felt uncomfortable.

        82.       H.C.’s cell phone was low on battery and died moments later.

        83.       After dropping the boys off, D.K. drove H.C. to a secluded church parking lot.

        84.       D.K. parked his car in the parking lot of St. Demetrios Greek Orthodox Church in

Parkville, where ironically, H.C.’s family is buried.

        85.       D.K. proceeded to sexually assault H.C. for a period of approximately 20 minutes.

        86.       D.K. digitally raped H.C. and attempted to coerce her into having intercourse.

        87.       H.C. managed to push D.K. off of her and emphatically resisted his pressure to

have sex.

        88.       Frustrated with H.C.’s refusal to have sex with him, D.K. drove H.C. to her

grandmother’s house.

        89.       H.C. charged her phone and called her best friend to discuss the assault.

        90.       On Sunday, November 10, 2019, H.C. and her best friend informed H.C.’s mother

of the assault.




                                                    11
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 12 of 29



       91.      On Monday, November 11, 2019, H.C.’s father called D.K.’s father to discuss the

incident and expressed his outrage at D.K.’s conduct; he requested that D.K.’s father speak to his

son and take responsibility for his actions.

       92.      Instead, upon information and belief, D.K. and his parents went to CPS

administrators on Monday or Tuesday of that week and reported the allegations against D.K. by

H.C. as being completely fabricated.

       93.      D.K. and his family presented CPS with statements from the two boys in D.K.’s

car on the night of the incident, claiming that H.C. was in fact dropped off first, contradicting

H.C.’s story.

       94.      CPS did not inform the police or H.C.’s family of this visit or the allegations of

sexual assault levied against D.K.

       95.      During that week, H.C. informed her trusted teacher, Mrs. Morrie, of the assault.

Upon information and belief, Mrs. Morrie reported the incident to Mr. Johnson. It is worth

noting that upon information and belief, Mrs. Morrie no longer works for CPS and was met with

a punitive response for reporting H.C.’s allegations.

       96.      In the middle of that same week, H.C.’s family called a meeting with CPS

administrators to discuss the assault.

       97.      CPS Headmaster Brent Johnson informed H.C. and her family that CPS would not

proceed with any investigation or action involving D.K. unless criminal charges were brought

against him.

       98.      H.C.’s parents called the police and reported the assault.

       99.      D.K. was arrested in September 2020 following a police investigation.




                                                 12
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 13 of 29



       100.    Criminal charges for second-degree rape and sexual assault were filed against

D.K., which remain pending (Case No. D-08-CR-20-001286).

       101.    In the course of the state’s investigation of the assault, the two boys who rode in

D.K.’s car on the night of the incident told the truth to police and corrected their prior statements

concerning the order in which they and H.C. were dropped off.

       102.    After the charges were filed, H.C.’s mother called CPS to inform them of the

charges and the pending police investigation.

       103.    CPS took no action to discipline D.K., who was allowed to remain on the CPS

campus for almost a year after the incident and before his arrest, or the two male students who

lied to CPS about being dropped off before H.C.

       104.    Upon information and belief, D.K. was never disciplined by CPS in any manner

connected to the assault, but instead elected of his own volition to complete his high school

education elsewhere.

       105.    H.C. disclosed her sexual assaults and harassment to CPS administrators who

failed to report the sexual assault to state or local authorities, failed to conduct a thorough

investigation, failed to do anything to stop the ongoing sexual assaults and harassment, and failed

to offer H.C. any accommodations based on the sexual harassment and assaults she had reported.

       106.    CPS and LCMS failed to make any report to state or local authorities, failed to

conduct a thorough investigation, and failed to offer H.C. any accommodations for the sexual

assaults and harassment that she had experienced on CPS’ campus.

       107.    Upon information and belief, these issues continue to pervade the CPS campus.

                H.C. IS TREATED LIKE A PROBLEM, NOT A SURVIVOR




                                                 13
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 14 of 29



         108.   After reporting the assault to CPS, it became apparent to H.C. and her mother that

the administrators were skeptical of H.C.’s reports and sought only to protect D.K. from any

further gossip, speculation, and most of all, discipline.

         109.   No disciplinary action was taken with respect to D.K.

         110.   No support or accommodations were ever offered to H.C. by CPS.

         111.   During this time, H.C. and her mother came to realize that H.C. would have to

attend a different high school for her own safety and well-being.

         112.   Overwhelmed by trauma and CPS’ failure to do anything about it, H.C. began to

exhibit symptoms of anxiety and depression.

         113.   Despite her religious upbringing, H.C. experienced a crisis of faith as a result of

being assaulted next to the cemetery where her family is buried.

         114.   Based on her experience at CPS, H.C.’s parents decided not to enroll H.C. in the

school for the following year, which resulted in H.C. having to adjust to a new environment

while still processing the sexual assault that occurred months earlier.

         115.   Due to the severity of her emotional distress stemming from her encounters of

sexual assault at CPS, the sexually hostile environment at CPS, and the treatment she received

from administrators at CPS and LCMS, H.C. was forced to undergo mental health treatment.

                                       CAUSES OF ACTION

                        COUNT I – Violation of 20 U.S.C. § 1681, et. seq.
                          Title IX of the Education Amendments Act

                                     Against Defendant CPS

         116.   Plaintiffs incorporate and reallege all paragraphs of this Complaint into this

Count.




                                                 14
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 15 of 29



       117.    During the relevant timeframe, Defendant CPS was a recipient of federal

education funding within the meaning of Title IX, 20 U.S.C. § 1681(a).

       118.    Defendant exercised substantial control over the students who assaulted H.C. and

over the boys who harassed her.

       119.    All the events giving rise to this claim occurred on CPS’ grounds.

       120.    In or about October 2019, H.C. faced severe discrimination based on sex when

she was sexually harassed and assaulted, verbally and physically on school grounds by CPS

students. The sexual assaults and harassment H.C. endured were sufficiently severe, pervasive,

and objectively offensive to constitute a hostile educational environment for her at CPS.

       121.    Defendant CPS was on actual notice of the sexual assaults committed on H.C. and

the hypersexual hostile environment that existed at the school during H.C.’s time there.

       122.    Despite being on actual notice of the assaults on and harassment of H.C.,

Defendant CPS failed to take meaningful action to investigate the assault and/or to protect H.C.

from retaliation on the part of faculty, staff, and fellow students regarding H.C.’s attempts to

seek out a safe educational environment.

       123.    Defendant CPS acted with deliberate indifference to the complaints and other

notice regarding the ongoing hostile education environment, ongoing threats, bullying, and

retaliation faced by H.C. after reporting that she was sexually assaulted.

       124.    The hostile educational environment at CPS effectively barred H.C.’s access to

educational opportunities and benefits because she was forced to leave CPS due to the continuing

hostile environment at the school and due to ongoing bullying and retaliation at the school.

       125.    In addition to the foregoing violations of Title IX, Defendant CPS violated its

Title IX obligations by:



                                                15
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 16 of 29



           a. Failing to have a Title IX coordinator or any other person to receive complaints

               about gender-based discrimination, harassments, and/or assaults;

           b. Failing to have any policy for a student’s reporting of sexual harassment and/or

               sexual assault;

           c. Failing to have a program for prevention of sexual harassment and sexual assault;

           d. Failing to have a program or policy for investigating sexual harassment or sexual

               assault;

           e. Failing to have a program or policy for offering accommodations to victims of

               sexual assault;

           f. Failing to have a program or policy for preventing retaliation against those who

               report sexual harassment and/or sexual assault;

           g. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           h. Retaliating against H.C. for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       126.    As a direct and proximate cause of Defendant CPS’ violation of Title IX, H.C. has

been deprived of educational opportunities and benefits that delayed her academic attainment

during her high school education and thereafter. This deprivation was the result of Defendant’s

deliberate indifference to the hostile educational environment at CPS.

       127.    As a direct and proximate cause of Defendant CPS’ violation of Title IX, H.C. has

experienced and will likely continue to experience severe emotional distress accompanied by

objective physical manifestations and/or symptoms (such as nausea, vomiting, elevated heart



                                                16
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 17 of 29



rate, sweating, nightmares, night terrors, and inability to sleep), loss of functioning, loss of

earning potential, medical bills, and other pecuniary harms to be established at trial.

         WHEREFORE Plaintiffs demand compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                       COUNT II – Negligent Supervision and Retention

                         Against Defendant CPS and Defendant LCMS

         128.   Plaintiffs incorporate and reallege all paragraphs of this Complaint into this

Count.

         129.   Defendants had a fiduciary relationship with H.C. as both a student and minor

under the age of 18.

         130.   As a Maryland educational institution, Defendant CPS owed H.C. a special duty

of trust and confidence to ensure her safety and well-being.

         131.   Defendant CPS, through its Board of Directors, administrators, faculty, or staff,

and Defendant LCMS breached their duty owed to H.C. by, among other things:

            a. Failing to properly protect H.C., then a minor, from sexual abuse and harassment;

            b. Improperly protecting H.C., then a minor, from sexual abuse and harassment;

            c. Failing to investigate, correct, and/or otherwise address the openly pervasive

                environment of sexual harassment and sexual objectification of its female students

                by its male students;

            d. Failing to investigate, correct, and/or otherwise address the Locker Room

                tradition that emerged from this environment;



                                                 17
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 18 of 29



           e. Failing to investigate, prohibit, and/or otherwise address the formation of the

               illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

               Internet connections, and other devices to ritualize, coordinate, and otherwise

               openly discuss those exploits;

           f. Ignoring and/or otherwise failing to properly address complaints about numerous

               instances of sexual assaults occurring on the CPS campus;

           g. Failing to promptly report H.C.’s sexual assaults to the authorities;

           h. Failing to take any action to prevent retaliation against H.C. after her assaults

               were reported to CPS;

           i. Failing to conduct an exit interview with H.C. when she left the school;

           j. Failing to heed numerous warnings regarding after-hours security and lax

               disciplinary policies;

           k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           l. Retaliating against H.C. for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       132.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, knew or should have known that it had created an opportunity

for H.C. to be sexually assaulted and harassed and that the lack of protocols for which incidents

of sexual assault were reported were woefully insufficient.

       133.    Defendants failed to provide adequate training, monitoring, and supervision of its

administrators, faculty, and/or staff concerning reports of sexual assault.



                                                 18
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 19 of 29



       134.    Defendants carelessly and recklessly failed to supervise its male students, even

after specific complaints of sexual assault and harassment had been lodged against them by

various students, including H.C..

       135.    Defendants failed to implement training and monitoring mechanisms by which

sexual assaults such as those suffered by H.C. could have been prevented, or at the very least,

appropriately reported to parents and law enforcement authorities.

       136.    Defendants’ conduct was wanton, malicious, or oppressive in that Defendant

disregarded or exhibited reckless indifference to the foreseeable risks of harm and acted with ill

will, hatred, hostility, a bad motive, or the intent to abuse its power.

       137.    As a direct and proximate cause of Defendants’ violation of its fiduciary duty to

her, H.C. has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.

       138.    As a direct and proximate result of Defendants’ negligence, H.C. sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

       WHEREFORE Plaintiffs demand compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                                     COUNT III – Negligence

                         Against Defendant CPS and Defendant LCMS



                                                  19
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 20 of 29



         139.   Plaintiffs incorporate and reallege all paragraphs of this Complaint into this

Count.

         140.   In the fall of 2019, H.C. enrolled at CPS and was thereby deprived of the

protection of her parents while on school grounds and during the school day.

         141.   Upon H.C.’s enrollment, Defendant CPS assumed custody of her and other

students while on the school’s premises.

         142.   In so doing, Defendant CPS entered into a relationship with H.C. that imposed on

it a duty of reasonable care, including, among other things, a duty of supervision to protect H.C.

from reasonably foreseeable harm.

         143.   Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, breached their duty owed to H.C. by, among other things:

            a. Failing to properly protect H.C., then a minor, from sexual abuse and harassment;

            b. Failing to identify and eliminate, minimize, and/or address known and foreseeable

                risks of physical and emotional injury;

            c. Improperly protecting H.C., then a minor, from sexual abuse and harassment;

            d. Failing to investigate, correct, and/or otherwise address the openly pervasive

                environment of sexual harassment and sexual objectification of its female students

                by its male students;

            e. Failing to investigate, correct, and/or otherwise address the Locker Room

                tradition that emerged from this environment;

            f. Failing to investigate, prohibit, and/or otherwise address the formation of the

                illicit use of CPS facilities for sexual exploits and use of CPS email, networks,




                                                20
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 21 of 29



               Internet connections, and other devices to ritualize, coordinate, and otherwise

               openly discuss those exploits;

           g. Ignoring and/or otherwise failing to properly address complaints about numerous

               instances of sexual assaults occurring on the CPS campus;

           h. Failing to promptly report H.C.’s sexual assaults to the authorities;

           i. Failing to take any action to prevent retaliation against H.C. after her assaults

               were reported to CPS;

           j. Failing to conduct an exit interview with H.C. when she left the school;

           k. Failing to heed numerous warnings regarding after-hours security and lax

               disciplinary policies;

           l. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           m. Retaliating against H.C. for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       144.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, knew or should have known that it had created an opportunity

for H.C. to be sexually assaulted and harassed.

       145.    Defendants’ conduct was wanton, malicious, or oppressive in that Defendants

disregarded or exhibited reckless indifference to the foreseeable risks of harm and acted with ill

will, hatred, hostility, a bad motive, or the intent to abuse its power.

       146.    As a direct and proximate cause of Defendants’ violation of its fiduciary duty to

her, H.C. has experienced and will likely continue to experience severe emotional distress



                                                  21
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 22 of 29



accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.

         147.   As a direct and proximate result of Defendants’ negligence, H.C. sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

         WHEREFORE Plaintiffs demand compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                                 COUNT IV – Premises Liability

                                     Against Defendant CPS

         148.   Plaintiffs incorporate and reallege all paragraphs of this Complaint into this

Count.

         149.   While on CPS’ premises, H.C. was a business invitee of Defendant CPS.

         150.   Defendant CPS owed H.C. a duty to use reasonable care under all circumstances

in the maintenance and operation of the premises, and to take reasonable precautions to protect

her against foreseeable dangers arising out of the arrangements or use of the premises.

         151.   Defendant CPS, through its Board of Directors, administrators, faculty, or staff,

failed to act with reasonable care to protect H.C. and her fellow female students from foreseeable

dangers of which CPS had ample actual notice, including, among other things:

            a. Failing to properly protect H.C., then a minor, from sexual abuse and harassment;

            b. Improperly protecting H.C., then a minor, from sexual abuse and harassment;



                                                 22
Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 23 of 29



  c. Failing to investigate, correct, and/or otherwise address the openly pervasive

     environment of sexual harassment and sexual objectification of its female students

     by its male students;

  d. Failing to investigate, correct, and/or otherwise address the Locker Room

     tradition that emerged from this environment;

  e. Failing to investigate, prohibit, and/or otherwise address the formation of the

     illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

     Internet connections, and other devices to ritualize, coordinate, and otherwise

     openly discuss those exploits;

  f. Ignoring and/or otherwise failing to properly address complaints about numerous

     instances of sexual assaults occurring on the CPS campus;

  g. Failing to promptly report H.C.’s sexual assaults to the authorities;

  h. Failing to take any action to prevent retaliation against H.C. after her assaults

     were reported to CPS;

  i. Failing to conduct an exit interview with H.C. when she left the school;

  j. Failing to heed numerous warnings regarding after-hours security and lax

     disciplinary policies;

  k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

     appropriately and adequately; and,

  l. Retaliating against H.C. for reporting that she was sexually assaulted by

     subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

     reasons that masked the discriminatory nature of the school’s treatment of her.




                                       23
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 24 of 29



         152.   Defendant CPS, through its Board of Directors, administrators, faculty, or staff,

knew or should have known that it had created an opportunity for H.C. to be sexually assaulted

and harassed.

         153.   Defendant CPS’ conduct was wanton, malicious, or oppressive in that Defendant

CPS disregarded or exhibited reckless indifference to the foreseeable risks of harm and acted

with ill will, hatred, hostility, a bad motive, or the intent to abuse its power.

         154.   As a direct and proximate cause of Defendant CPS’ violation of its fiduciary duty

to her, H.C. has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.

         155.   As a direct and proximate result of Defendant CPS’ negligence, H.C. sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

         WHEREFORE Plaintiffs demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                    COUNT V – Intentional Infliction of Emotional Distress

                         Against Defendant CPS and Defendant LCMS

         156.   Plaintiffs incorporate and reallege all paragraphs of this Complaint into this

Count.

         157.   While on CPS’ premises, H.C. was a business invitee of CPS.



                                                  24
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 25 of 29



       158.    Defendants owed H.C. a duty to use reasonable care under all circumstances in

the maintenance and operation of the premises, and to take reasonable precautions to protect her

against foreseeable dangers arising out of the arrangements or use of the premises.

       159.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, failed to act with reasonable care to protect H.C. and her fellow

female students from foreseeable dangers of which CPS had ample actual notice, including,

among other things:

           a. Failing to properly protect H.C., then a minor, from sexual abuse and harassment;

           b. Improperly protecting H.C., then a minor, from sexual abuse and harassment;

           c. Failing to investigate, correct, and/or otherwise address the openly pervasive

               environment of sexual harassment and sexual objectification of its female students

               by its male students;

           d. Failing to investigate, correct, and/or otherwise address the Locker Room

               tradition that emerged from this environment;

           e. Failing to investigate, prohibit, and/or otherwise address the formation of the

               illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

               Internet connections, and other devices to ritualize, coordinate, and otherwise

               openly discuss those exploits;

           f. Ignoring and/or otherwise failing to properly address complaints about numerous

               instances of sexual assaults occurring on the CPS campus;

           g. Failing to promptly report H.C.’s sexual assaults to the authorities;

           h. Failing to take any action to prevent retaliation against H.C. after her assaults

               were reported to CPS;



                                                25
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 26 of 29



           i. Failing to conduct an exit interview with H.C. when she left the school;

           j. Failing to heed numerous warnings regarding after-hours security and lax

               disciplinary policies;

           k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           l. Retaliating against H.C. for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       160.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, knew or should have known that it had created an opportunity

for H.C. to be sexually assaulted and harassed.

       161.    Defendants’ conduct was extreme and outrageous, and it intentionally or

recklessly caused H.C. severe emotional distress.

       162.    Defendants’ conduct was so outrageous in character, and so extreme in degree,

that it exceeds all possible bounds of decency, is atrocious, and is utterly intolerable in a civilized

community.

       163.    Defendants purposefully intended to cause or recklessly disregarded the high

probability of causing a disturbance of H.C.’s emotional tranquility that was so severe that

harmful physical consequences resulted.

       164.    As a direct and proximate cause of Defendants’ violation of its fiduciary duty to

her, H.C. has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.



                                                  26
         Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 27 of 29



         165.   As a direct and proximate result of Defendants’ negligence, Plaintiff H.C.

sustained serious injuries, had to undergo treatment and medical care, to incur medical expenses,

incur lost wages, to lose time from her daily pursuits, to lose the ability to function normally, and

she suffered impairment of her future earnings.

         WHEREFORE Plaintiffs demand compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                    COUNT VI – Negligent Infliction of Emotional Distress

                         Against Defendant CPS and Defendant LCMS

         166.   Plaintiffs incorporate and reallege all paragraphs of this Complaint into this

Count.

         167.   Defendants had a duty to H.C. to refrain from engaging in the above-described

conduct that it knew, or should have known, would foreseeably cause emotional distress to her.

         168.   To the extent Defendants’ conduct is not found to be reckless and/or intentional,

the conduct is—at the very least—negligent.

         169.   Defendants’ negligent acts include, but are not limited to:

            a. Failing to properly protect H.C., then a minor, from sexual abuse and harassment;

            b. Improperly protecting H.C., then a minor, from sexual abuse and harassment;

            c. Failing to investigate, correct, and/or otherwise address the openly pervasive

                environment of sexual harassment and sexual objectification of its female students

                by its male students;




                                                  27
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 28 of 29



           d. Failing to investigate, correct, and/or otherwise address the Locker Room

               tradition that emerged from this environment;

           e. Failing to investigate, prohibit, and/or otherwise address the formation of the

               illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

               Internet connections, and other devices to ritualize, coordinate, and otherwise

               openly discuss those exploits;

           f. Ignoring and/or otherwise failing to properly address complaints about numerous

               instances of sexual assaults occurring on the CPS campus;

           g. Failing to promptly report H.C.’s sexual assaults to the authorities;

           h. Failing to take any action to prevent retaliation against H.C. after her assaults

               were reported to CPS;

           i. Failing to conduct an exit interview with H.C. when she left the school;

           j. Failing to heed numerous warnings regarding after-hours security and lax

               disciplinary policies;

           k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           l. Retaliating against H.C. for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       170.    As a direct and proximate cause of Defendants’ malfeasance and nonfeasance,

H.C. has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.



                                                 28
        Case 1:20-cv-03229-RDB Document 24 Filed 01/21/21 Page 29 of 29



       171.    As a direct and proximate result of Defendants’ negligence, Plaintiff sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

       WHEREFORE Plaintiffs demand compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all issues in this action so triable.



Dated: January 21, 2021                        Respectfully submitted,

                                                /s/ Justin Browne
                                               Justin Browne (Bar No. 29164)
                                               Christina Graziano (pro hac vice to be filed)
                                               KETTERER, BROWNE & ANDERSON, LLC
                                               336 S Main Street
                                               Suite 2A-C
                                               Bel Air, MD 21014
                                               Phone: (855) 522-5297
                                               Fax: (855) 334-5626
                                               Justin@KBAAttorneys.com
                                               Christina@KBAAttorneys.com




                                                  29
